 Case: 4:20-cv-01030-AGF Doc. #: 50 Filed: 06/03/21 Page: 1 of 1 PageID #: 238




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

ANGELA MALCICH,                           )
                                          )
             Plaintiff,                   )
                                          )
      v.                                  )     Case No. 4:20-cv-01030
                                          )
ST. LOUIS COUNTY, et al.,                 )
                                          )
             Defendants.                  )

                                        ORDER

      This matter is before the Court upon review of the record. The Court previously

granted the parties’ joint motion for a stay pending the appearance of new counsel for

Defendant Troy Doyle. (Doc. No. 46). On May 21, 2021, counsel entered an appearance

for Doyle. (Doc. No. 47).

      Accordingly,

      IT IS HEREBY ORDERED that the stay previously entered in this case is

LIFTED.


      IT IS FURTHER ORDERED that Plaintiffs shall have seven days to respond to

Defendants’ Motion to Dismiss. (Doc. No. 41).


                                                ________________________________
                                                AUDREY G. FLEISSIG
                                                UNITED STATES DISTRICT JUDGE
Dated this 3rd day of June, 2021.
